DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newberry [US 20180060201 A1] and Chen et al. [US 20120293892 A1]. 
Regarding claim 1, Newberry discloses a method (fig 5), comprising :
	comparing at least one signal representative of an operation of a voltage converter (the port controller having the comparator 305, 310, fig 3) to at least one threshold (paragraph [0023]), the voltage converter (power converter 105, fig 1) being a converter for a Universal Serial Bus Type- C (USB-C) interface coupled between a supply source (power supply 140, fig 1) and a USB-C connector (Con A, 110), the USB-C connector being couple able to a load supplied by the USB-C connector (fig 1);
sending, by a control circuit (port controller 130, fig 1 and fig 2) of the USB-C interface, an activation signal based on the comparing (paragraph [0023], and [0024]), can control the output current and protect the computing device from overcurrent damage. But Newberry fails to disclose that the control circuit can irreversible electrically isolate the voltage converter from power supply source.
Chen et al. discloses a protection circuit which can irreversibly electrically isolate the voltage converter in response of controller signal from the power supply source by disconnecting device (fuse) to protect the circuit. Chen discloses that the activation signal (emit from the controller 40, fig 1) being operative to control (signal from the controller 40, fig 1 ) the electrical isolation between the supply source and the voltage converter (abstract); and irreversibly electrically isolate the voltage converter from power supply , by a disconnection device (fuse20, fig 1) coupled between the supply source and the voltage converter (abstract).
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filed to use the teaching of Chen to place the fuse in Newberry’s USB circuit (fig 1) between the converter and power supply  to electrically irreversibly  isolate the inverter from power supply in response of excessive current flow. In Newberry’s cable assembly (fig 2) a controller sends an activate signal to increase and decreases the current drawn from the power supply, but in case of excessive current flow, it does not isolate the power supply from the inverter. By introducing the Chen’s fuse concept in to Newberry’s cable assembly, the expensive devices can be saved efficiently. Fuses are the upright choice for irreversible isolation, because they are cheap and faster to respond the over voltage or current. 
	Regarding claim 2, Newberry discloses that the method comprising a first voltage (DC) provided by the voltage converter based on a second voltage supplied by the supply source (Vbus, fig 2, paragraph [0023]).
Regarding claim 3, Newberry discloses the signal representative of the operation of the voltage converter is a second signal representative of the first voltage of the voltage converter (paragraph [0023], fig 5).
Regarding claim 5, Newberry discloses the signal representative of the operation of the voltage converter is the second signal representative of the first voltage (paragraph [0023], fig 5), 
comparing (comparator 305, paragraph [0024]) at least one signal representative of the operation of the voltage converter to the at least one threshold includes comparing the first voltage to a maximum voltage beyond which the voltage converter is considered to be defective (paragraph [0026]); 
and sending the activation signal based on the comparison includes sending the activation signal when the first voltage is above the maximum voltage (paragraph [0027]).
Regarding claim 6, Newberry discloses that the control circuit controls(Port controller 130, fig 2) the voltage converter to supply the first voltage at a setpoint value selected from a plurality of predefined setpoint values (The threshold value or range may be set based on a standard, paragraph [0038]).
Regarding claim 7, Newberry discloses that the signal representative of the operation of the voltage converter is the second signal representative of the first voltage (Vbus) and the setpoint value is set to a smallest predefined setpoint value of the plurality of predefined setpoint values (The minimum bus voltage may be a threshold or minimum voltage value or range, paragraph[0038]), and:
 comparing the at least one signal representative of the operation of the voltage (Vbus going into comparator 305 and 310, fig 3) converter to the at least one threshold includes comparing the first voltage to a minimum voltage below which the voltage converter is considered to be defective; and sending the activation signal based on the comparison includes sending the activation signal when the first voltage is below the minimum voltage ( If V.sub.bus is determined to be greater than or equal to the value associated with V.sub.bus Valid terminal, the attach block 315 can be configured to communicate a signal indicating the computing device 125 is coupled to a valid (e.g., capable of charging the battery 215) power converter (e.g., power converter 105) paragraph [0038]).
Regarding claim 8, Newberry discloses the method which further comprising; selecting the plurality of predefined setpoint values successively, comparing the at least one signal representative of the operation of the voltage converter to the at least one threshold includes comparing (The advertise block 325 can be configured to measure a voltage drop across the pull-up resistor 205 to determine the maximum current draw from the power converter 105, paragraph [0039] ), for each successively-selected predefined setpoint value (setpoint values are stored in processor, paragraph [0040]) of the plurality of predefined setpoint values, the first voltage with a threshold voltage determined based on the successively-selected setpoint value; sending the activation signal when the first voltage is above the threshold voltage(paragraph [0040], paragraph [0041]).
Regarding claim 9, Newberry discloses that  comparing, for each successively-selected predefined setpoint value of the plurality of predefined setpoint values (paragraph [0023]), the first voltage with the threshold is performed when a switch of the USB-C interface is open (paragraph [0023], [0024]), where the switch of the USB-C interface is operative to couple the voltage converter to the USB-C connector ( The power converter 105 has a corresponding connector that is compatible with and can be coupled with connector A 110, paragraph [0018]).
Regarding claim 12, Newberry further discloses the USB-C interface includes at least one comparator (comparator 305 and 310, fig 3) configured to perform the comparison.
Regarding claim 13, Newberry discloses the method include the USB-C interface (con B 120, fig2). But fails to discloses that the interface includes the galvanic isolation which can irreversibly isolate the converter from power supply. 
Chen discloses the disconnection device (fuse 20, Fig 1) to irreversibly electrically isolate the voltage converter from the supply source by circulating a current in a heating device of the disconnection device to cause an opening of a fuse of the disconnection device (paragraph [0014]).
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filed to use the teaching of Chen to place the fuse in Newberry’s USB circuit (fig 1) between the converter and power supply  to electrically irreversibly  isolate the inverter from power supply in response of excessive current flow. In Newberry’s cable assembly (fig 2) a controller sends an activate signal to increase and decreases the current drawn from the power supply, but in case of excessive current flow, it does not isolate the power supply from the inverter. By introducing the Chen’s fuse concept in to Newberry’s cable assembly, the expensive devices can be saved efficiently. Fuses are the upright choice for irreversible isolation, because they are cheap and faster to respond the over voltage or current. 
Regarding claim 14, Newberry discloses the method of controlling the output voltage given to computing device by power converter. But Newberry fails to disclose that the control circuit can irreversible electrically isolate the voltage converter from power supply source.
Chen discloses that the when the output voltage of a voltage converter exceeds a predetermined voltage, the controller blows the fuse and a system cannot be restarted immediately without troubleshooting and replacement of the blown fuse, which can protect the voltage converters (Abstract).
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filed to use the teaching of Chen to place the fuse in Newberry’s USB circuit (fig 1) between the converter and power supply  to electrically irreversibly  isolate the inverter from power supply in response of excessive current flow. In Newberry’s cable assembly (fig 2) a controller sends an activate signal to increase and decreases the current drawn from the power supply, but in case of excessive current flow, it does not isolate the power supply from the inverter. By introducing the Chen’s fuse concept in to Newberry’s cable assembly, the expensive devices can be saved efficiently. Fuses are the upright choice for irreversible isolation, because they are cheap and faster to respond the over voltage or current. 
Regarding claim 15, Newberry discloses a Universal Serial Bus Type-C (USB-C) supply interface (fig 1, fig 2), comprising: 
a voltage converter (power converter 105, fig 1) operable to be coupled between a supply source and a USB-C connector (power converter 105 coupled between power supply 140 and CON A 110, fig 1), the USB-C connector (Con B) being operable to be coupled to a load (battery 215, fig 2 ) and supply power to the load (Vbus going into battery 215); 
a comparator (comparator 305, 310, fig 3) configured to compare at least one signal representative of an operation of the voltage converter to at least one threshold (paragraph [0024]); 
a control circuit (port controller 130, fig 3) configured to send an activation signal based on the comparing (paragraph [0019]). But Newberry fails to disclose the disconnection device which can isolate the power convert from power supply.
Chen discloses the protection circuit which can irreversibly electrically isolate the voltage converter from the power supply source by disconnecting device (fuse) to protect the circuit. Chen discloses that the activation signal being operative to control (signal from the controller 40, fig 1 ) electrical isolation between the supply source and the voltage converter (abstract); and irreversibly electrically isolate the power converter from the power supply (abstract).
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filed to use the teaching of Chen to place the fuse in Newberry’s USB circuit (fig 1) between the converter and power supply  to electrically irreversibly  isolate the inverter from power supply in response of excessive current flow. In Newberry’s cable assembly (fig 2) a controller sends an activate signal to increase and decreases the current drawn from the power supply, but in case of excessive current flow, it does not isolate the power supply from the inverter. By introducing the Chen’s fuse concept in to Newberry’s cable assembly, the expensive devices can be saved efficiently. Fuses are the upright choice for irreversible isolation, because they are cheap and faster to respond the over voltage or current. 
Regarding claim 16, Newberry further discloses the voltage converter (power converter 105, fig 2)  is configured to receive a first voltage from the supply source (power supply 140 coupled to voltage converter 105, fig 1) and supply a second voltage (Vbus, fig 2) based on the first voltage.
Regarding claim 17, Newberry discloses the signal representative of the operation of the voltage converter is a second signal representative of the first voltage of voltage converter (paragraph [0023], fig 5).
Regarding claim18, Newberry discloses the USB-C supply interface comprises a galvanic isolation device (Con A 110 and 120,  fig 2), configured to: receive the activation signal from the control circuit (port controller 130, fig 2); But Newberry fails to disclose the disconnection device which can isolate the power convert from power supply.
Chen discloses that a current flowing in a heating device of the disconnection device (fuse 20) to cause an opening of a fuse to disconnect the voltage converter from the supply source (paragraph [0014]).
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filed to use the teaching of Chen to place the fuse in Newberry’s USB circuit (fig 1) between the converter and power supply  to electrically irreversibly  isolate the inverter from power supply in response of excessive current flow. In Newberry’s cable assembly (fig 2) a controller sends an activate signal to increase and decreases the current drawn from the power supply, but in case of excessive current flow, it does not isolate the power supply from the inverter. By introducing the Chen’s fuse concept in to Newberry’s cable assembly, the expensive devices can be saved efficiently. Fuses are the upright choice for irreversible isolation, because they are cheap and faster to respond the over voltage or current. 
Regarding claim 19, Newberry discloses a system (fig 1), comprising: A Universal Serial Bus Type-C (USB-C) connector operable to be coupled to a load and supply power to the load (Con A 110 fig 1) ; and a USB-C supply interface (Con B 120) , comprising: 
a voltage converter (power converter 105, fig 1) coupled between a supply source and the USB-C connector (fig 1) ; 
a comparator (comparator 305, 310, fig 3) configured to compare at least one signal representative of an operation of the voltage converter to at least one threshold (Paragraph [0024]) ; 
a control circuit (port controller ) configured to send an activation signal based on the comparing, but Newberry fails to disclose the electrical isolation of power supply from the converter.
Chen et al. discloses a protection circuit which can irreversibly electrically isolate the voltage converter from the power supply source by disconnecting device (fuse) to protect the circuit. Chen discloses that the activation signal (emit from the controller 40, fig 1) being operative to control (signal from the controller 40, fig 1 ) the electrical isolation between the supply source and the voltage converter (abstract); and irreversibly electrically isolate the voltage converter from power supply , by a disconnection device (fuse20, fig 1) coupled between the supply source and the voltage converter (abstract).
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filed to use the teaching of Chen to place the fuse in Newberry’s USB circuit (fig 1) between the converter and power supply  to electrically irreversibly  isolate the inverter from power supply in response of excessive current flow. In Newberry’s cable assembly (fig 2) a controller sends an activate signal to increase and decreases the current drawn from the power supply, but in case of excessive current flow, it does not isolate the power supply from the inverter. By introducing the Chen’s fuse concept in to Newberry’s cable assembly, the expensive devices can be saved efficiently. Fuses are the upright choice for irreversible isolation, because they are cheap and faster to respond the over voltage or current. 
Regarding claim 20, Newbery discloses the system of controlling the output voltage given to computing device by power converter. But Newberry fails to disclose that the control circuit can irreversible electrically isolate the voltage converter from power supply source.
Chen et al. discloses the disconnection device (fuse 22, fig 1) is configured to irreversibly electrically isolate the voltage converter from the supply source by decoupling the voltage converter from the supply source and preventing recoupling of the voltage converter to the supply source without part replacement (Abstract).
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filed to use the teaching of Chen to place the fuse in Newberry’s USB circuit (fig 1) between the converter and power supply  to electrically irreversibly  isolate the inverter from power supply in response of excessive current flow. In Newberry’s cable assembly (fig 2) a controller sends an activate signal to increase and decreases the current drawn from the power supply, but in case of excessive current flow, it does not isolate the power supply from the inverter. By introducing the Chen’s fuse concept in to Newberry’s cable assembly, the expensive devices can be saved efficiently. Fuses are the upright choice for irreversible isolation, because they are cheap and faster to respond the over voltage or current. 
Claims 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Newberry [US 20180060201 A1] and Chen et al. [US 20120293892 A1] as applied to claims 1, 2, and 3 above, and further in view of Yang et al. [US 20170201107 A1]. 
Regarding claim 4, Newberry in view of Chen discloses a method of controlling the output voltage given to computing device by power converter. But fail to disclose that one of the controlling signal represent the temperature of USB-C interface.
Yang discloses during the operation of voltage converter the temperature of USB-C can be measured by a temperature sensor (250, fig 2, paragraph [0033]) and comparing the at least one signal representative of the operation of the voltage converter to the at least one threshold includes comparing the temperature of the USB-C interface to a maximum temperature beyond which the voltage converter is considered to be defective; and sending the activation signal based on the comparison includes sending the activation signal when the temperature of the USB-C interface is above the maximum temperature (paragraph [0040]). 
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filled to use the teaching of Yang to monitor the temperature of electronic devices to protect the sensitive and expensive electronic devices. The overheating of electronic device can decrease reliability, premature failure and damaged the expensive devices permanently. So, it’s crucial to monitor the temperature of interface to protect the devices from overheating. 
Regarding claim 10, Newberry in view of Chen discloses a method of controlling the output voltage given to computing device by power converter. But fails to disclose that one of controlling signal represent the temperature of USB-C interface.
Yang discloses the temperature sensor (250, fig 2) to monitor the temperature of USB-C interface. 
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filled to use the teaching of Yang monitor the temperature of electronic devices to protect the sensitive and expensive electronic devices. The overheating of electronic device can decrease reliability, premature failure and damaged the expensive devices permanently. So, it’s crucial to monitor the temperature of interface to protect the devices from overheating. 
Regarding claim 11, Newberry in view of Chen discloses a method of controlling the output voltage given to computing device by power converter. Newberry discloses that the voltage converter includes a galvanic isolation (connector interface,110 ) between first terminals of the voltage converter configured to receive the second voltage and second terminals of the voltage converter configured to supply the first voltage(connector 110, coupled between power converter and computing device). But Newberry fails particular point out that the power converter is Buck-Boost type converter. 
Yang discloses that the voltage converter is a switched-mode power supply converter having a buck type (Adaptive buck converter, 110).
It would have been obvious for a person having an ordinary skill in the art, at the time the claimed invention was filled to use the teaching of Yang buck type converter to have a more efficient solution with fewer, smaller external components. They are able to both step-up or step-down voltages using this minimal number of components while also offering a lower operating duty cycle and higher efficiency across a wide range of input and output voltages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859
July 22, 2022